Simplicity Bancorp, Inc. 1359 N. Grand Avenue Covina, California 91724-1016 For Additional Information Contact: Dustin Luton, President and Chief Executive Officer Jean M. Carandang, Chief Financial Officer (626) 339-9663 x1207 SIMPLICITY BANCORP, INC. DECLARES QUARTERLY DIVIDEND Covina, California – April 25, 2013 – Simplicity Bancorp, Inc. (NASDAQ: SMPL) announced today that on April 24, 2013 its Board of Directors declared a quarterly cash dividend of $0.08 per share on its common stock.The dividend will be paid on May 29, 2013 to the shareholders of record as of the close of business on May 13, 2013. Simplicity Bancorp, Inc. is the parent corporation for Simplicity Bank, a federally chartered savings bank headquartered in Covina, California.The Bank operates eight branches in California, as well as a statewide network of 57 ATMs. Simplicity Bancorp, Inc. stock trades on NASDAQ under the SMPL symbol.For additional information, visit www.simplicitybancorp.com or www.simplicitybank.com.
